ORDER
PER CURIAM:
In the above-entitled matter, Leo C. Graybill, Jr., appeared by Affidavit and Motion this date. The Affidavit avers that newspaper accounts appearing to be contemptuous of the Court and incorrectly attributing to the Court opposition to the proposed Constitution to be voted upon on June 6, 1972, and appearing to attribute ulterior motives to the members of the Court do not reflect the questions nor the tenor of the answers. The Affidavit further shows that parts of questions asked were incorporated into the answers attributed to affiant and did not convey affiant’s meaning nor reflect affiant’s statements. The Affidavit further states that affiant is mindful of his duties as an attorney and did not mean to be disrespectful of the Court or the judicial system.
The Motion filed seeks an early hearing of the matter, and this Court has granted to affiant and his counsel the opportunity to be heard in open Court this day.
After reading affiant’s affidavit and hearing his oral explanation in open court, this Court hereby accepts the explanation and apology offered and orders the proceeding dismissed.